UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Address of principal executive offices) (Zip code) Dr. Joel Shulman 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Name and address of agent for service) (800) 287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period: September 30, 2014 Item 1. Schedule of Investments. EntrepreneurShares Global Fund Schedule of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 87.28% Accommodation - 0.29% Extended Stay America, Inc. $ Administrative and Support Services - 4.56% Angie's List, Inc. (a) EnerNOC, Inc. (a) FireEye, Inc. (a) Flight Centre Travel Group Ltd. (b) Liquidity Services, Inc. (a) PRA Group, Inc. (a) Seek Ltd. (b) TripAdvisor, Inc. (a) The Warehouse Group Ltd. (b) Ambulatory Health Care Services - 0.07% Bio-Reference Labs, Inc. (a) LHC Group, Inc. (a) Amusement, Gambling, and Recreation Industries - 1.25% Las Vegas Sands Corp. Wynn Resorts Ltd. Apparel Manufacturing - 0.99% Lululemon Athletica, Inc. (a) Perry Ellis International, Inc. (a) Under Armour, Inc. - Class A (a) Zumiez, Inc. (a) Broadcasting (except Internet) - 0.74% CTC Media, Inc. (b) Entravision Communications Corp. Building Material and Garden Equipment and Supplies Dealers - 0.55% Lumber Liquidators Holdings, Inc. (a) Chemical Manufacturing - 7.50% Abaxis, Inc Agios Pharmaceuticals, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Corcept Therapeutics, Inc. (a) CTI BioPharma Corp. (a) Dyax Corp. (a) Emergent Biosolutions, Inc. (a) GenMark Diagnostics, Inc. (a) Immunomedics, Inc. (a) Indorama Ventures pcl (b) Insys Therapeutics, Inc. (a) Karyopharm Therapeutics, Inc. (a) KYTHERA Biopharmaceuticals, Inc. (a) LSB Industries, Inc. (a) Momenta Pharmaceuticals, Inc. (a) Myriad Genetics, Inc. (a) NewLink Genetics Corp. (a) Pain Therapeutics, Inc. (a) POZEN, Inc. Receptos, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Sagent Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Stemline Therapeutics, Inc. (a) Supernus Pharmaceuticals, Inc. (a) Synta Pharmaceuticals Corp. (a) TESARO, Inc. (a) United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a) Verastem, Inc. (a) Xencor, Inc. (a) XOMA Corp. (a) Clothing and Clothing Accessories Stores - 2.67% LVMH Moet Hennessy Louis Vuitton SA (b) SuperGroup plc (a)(b) Urban Outfitters, Inc. (a) Computer and Electronic Product Manufacturing - 8.14% Advanced Energy Industries, Inc. (a) Ambarella, Inc. (a) Axis Communications AB (b) Cabot Microelectronics Corp. (a) 71 CSR plc -ADR Hollysys Automation Technologies Ltd. (a)(b) IPG Photonics Corp. (a) Ituran Location and Control Ltd. (b) Ixia (a) IXYS Corp. Kopin Corp. (a) MaxLinear, Inc. (a) Micrel, Inc. Microchip Technology, Inc. Mindray Medical International Ltd. -ADR (b) Montage Technology Group Ltd. (a)(b) Natus Medical, Inc. (a) Nidec Corp. Nimble Storage, Inc. (a) OmniVision Technologies, Inc. (a) Parrot SA (a)(b) PDF Solutions, Inc. (a) QUALCOMM, Inc. RealD, Inc. (a) SanDisk Corp. Skullcandy, Inc. (a) Super Micro Computer, Inc. (a) Ultratech, Inc. (a) Universal Display Corp. (a) Violin Memory, Inc. (a) Construction of Buildings - 1.26% Africa Israel Investments Ltd. (a)(b) Direcional Engenharia SA Meritage Homes Corp. (a) William Lyon Homes - Class A (a) Couriers and Messengers - 0.79% FedEx Corp. Credit Intermediation and Related Activities - 2.01% Bancorp, Inc. (a) Capital One Financial Corp. Credit Acceptance Corp. (a) Customers Bancorp, Inc. (a) Green Dot Corp. - Class A (a) NewStar Financial, Inc. (a) Tree.com, Inc. (a) Data Processing, Hosting and Related Services - 0.61% ExlService Holdings, Inc. (a) Rackspace Hosting, Inc. (a) Educational Services - 0.04% Capella Education Co. Electrical Equipment, Appliance, and Component Manufacturing - 0.19% Alpha & Omega Semiconductor Ltd. (a) Taser International, Inc. (a) Electronics and Appliance Stores - 0.11% PC Connection, Inc. Fabricated Metal Product Manufacturing - 0.04% PGT, Inc. (a) Food and Beverage Stores - 0.46% Whole Foods Market, Inc. Food Manufacturing - 3.68% Ampio Pharmaceuticals, Inc. (a) Annie's, Inc. (a) Boulder Brands, Inc. (a) Charoen Pokphand Foods pcl (b) Golden Agri-Resources Ltd. (b) The Hain Celestial Group, Inc. (a) J&J Snack Foods Corp. MHP SA (b) TherapeudicsMD, Inc. (a) Wilmar International Ltd. (b) Food Services and Drinking Places - 3.32% The Chefs' Warehouse, Inc. (a) Panera Bread Co. (a) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc General Merchandise Stores - 2.37% Costco Wholesale Corp. Dollar Tree, Inc. (a) SM Investments Corp. (b) Health and Personal Care Stores - 0.56% China Shineway Pharmaceutical Group Ltd. (b) Hospitals - 0.03% Foundation Medicine, Inc. (a) Insurance Carriers and Related Activities - 0.66% Molina Healthcare, Inc. (a) National Interstate Corp. The Navigators Group, Inc. (a) Rightside Group Ltd. (a) Internet Publishing and Broadcasting and Web Search Portals - 0.27% QSC AG (b) Leather and Allied Product Manufacturing - 0.53% NIKE, Inc. - Class B Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) - 0.03% RPX Corp. (a) Machinery Manufacturing - 1.32% 3D Systems Corp. (a) Fabrinet (a)(b) Management of Companies and Enterprises - 0.02% Tile Shop Holdings, Inc. (a) Merchant Wholesalers, Durable Goods - 0.03% Liberator Medical Holdings, Inc. Merchant Wholesalers, Nondurable Goods - 0.85% Chow Sang Sang Holdings International Ltd. (b) Marrone Bio Innovations, Inc. (a) Ports Design Ltd. (b) Mining - 0.53% Fortescue Metals Group Ltd. Mining (except Oil and Gas) - 2.54% Antofagasta plc (b) DMCI Holdings, Inc. (b) Hi-Crush Partners LP KAZ Minerals plc (a)(b) Miscellaneous Manufacturing - 4.84% BioMerieux (b) Cochlear Ltd. (b) Coloplast A/S CryoLife, Inc. Exactech, Inc. (a) Globus Medical, Inc. (a) ICU Medical, Inc. (a) Renishaw plc (b) Rockwell Medical, Inc. (a) Vascular Solutions, Inc. (a) Miscellaneous Store Retailers - 0.03% Titan Machinery, Inc. (a) Motor Vehicle and Parts Dealers - 0.70% Sonic Automotive, Inc. - Class A Nonmetallic Mineral Product Manufacturing - 0.03% Globe Specialty Metals, Inc. Nonstore Retailers - 2.24% eBay, Inc. (a) MercadoLibre, Inc. (b) Sohu.com, Inc. (a)(b) Zulily, Inc. - Class A (a) Oil and Gas Extraction - 1.30% 62 Clayton Williams Energy, Inc. (a) Evolution Petroleum Corp. Linn Energy LLC Northern Oil and Gas, Inc. (a) Resolute Energy Corp. (a) W&T Offshore, Inc. Other Information Services - 3.15% Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) IAC InterActive Corp. Marchex, Inc. - Class B Travelzoo, Inc. (a) VeriSign, Inc. (a) Personal and Laundry Services - 1.24% Carriage Services, Inc. Natura Cosmeticos SA (b) Service Corp. International/US Plastics and Rubber Products Manufacturing - 0.03% AEP Industries, Inc. (a) Primary Metal Manufacturing - 1.67% Cia Siderurgica Nacional SA (b) MMX Mineracao e Metalicos SA (a)(b) Novolipetsk Steel OJSC (b) Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 7.40% Actua Corp. (a) Albany Molecular Research, Inc. (a) Ameresco, Inc. (a) Aratana Therapeutics, Inc. (a) Black Diamond, Inc. (a) Cerner Corp. (a) ChannelAdvisor Corp. (a) Demand Media, Inc. (a) HealthStream, Inc. (a) Insperity, Inc Intrexon Corp. (a) JCDecaux SA (b) The KEYW Holding Corp. (a) Liberty Tax, Inc. (a) Lionbridge Technologies, Inc. (a) LivePerson, Inc. (a) Mistras Group, Inc. (a) NetScout Systems, Inc. (a) Pacific Biosciences of California, Inc. (a) PAREXEL International Corp. (a) Park24 Co. Ltd. (b) Resources Connection, Inc. Splunk, Inc. (a) Synchronoss Technologies, Inc. (a) Syntel, Inc. (a) VASCO Data Security International, Inc. (a) Virtusa Corp. (a) Vistaprint NV (a) Publishing Industries (except Internet) - 2.23% Ellie Mae, Inc. (a) Jive Software, Inc. (a) Marin Software, Inc. (a) Martha Stewart Living Omnimedia, Inc. - Class A (a) Model N, Inc. (a) Oracle Corp. 54 Palo Alto Networks, Inc. (a) Pegasystems, Inc. Tableau Software, Inc. (a) Tangoe, Inc. (a) Twenty-First Century Fox, Inc. Veeva Systems, Inc. (a) Real Estate - 1.15% Hopewell Holdings Ltd. (b) MRV Engenharia e Participacoes SA (b) TRI Pointe Homes, Inc. (a) Rental and Leasing Services - 0.97% Air Lease Corp. CAI International, Inc. (a) Retailing - 0.71% Inditex (b) Scientific Instrument Manufacturing - 0.41% Galapagos NV (a)(b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.08% Cohen & Steers, Inc. Evercore Partners, Inc. Fortress Investment Group LLC - Class A (b) HCI Group, Inc. Intercontinental Exchange, Inc. Lundbergforetagen AB (b) Morningstar, Inc. Partners Group Holding AG (b) Westwood Holdings Group, Inc. Software & Services - 0.04% Barracuda Networks, Inc. (a) Specialty Trade Contractors - 0.25% SolarCity Corp. (a) Support Activities for Agriculture and Forestry - 0.03% Organovo Holdings, Inc. (a) Telecommunications - 1.32% IDT Corp. - Class B Inteliquent, Inc. Oplink Communications, Inc. Ruckus Wireless, Inc. (a) Ubiquiti Networks, Inc. (a) Vonage Holdings Corp. (a) Transportation Equipment Manufacturing - 1.31% B/E Aerospace, Inc. (a) Gentex Corp. Tesla Motors, Inc. (a) Triumph Group, Inc. Truck Transportation - 0.18% Celadon Group, Inc. Swift Transportation Co. (a) Utilities - 1.06% ITC Holdings Corp. Solazyme, Inc. (a) Waste Management and Remediation Services - 0.44% Clean Harbors, Inc. (a) Water Transportation - 0.46% Hornbeck Offshore Services, Inc. (a) TOTAL COMMON STOCKS (Cost $18,039,235) REITS - 2.18% Administration and Support Services - 0.81% The GEO Group, Inc. Funds, Trusts, and Other Financial Vehicles - 0.42% RLJ Lodging Trust Real Estate - 0.95% AmREIT, Inc. Ashford Hospitality Trust, Inc. DuPont Fabros Technology, Inc. First Potomac Realty Trust Getty Realty Corp. Monmouth Real Estate Investment Corp. TOTAL REITS (Cost $434,408) MUTUAL FUNDS - 0.65% Funds, Trusts, and Other Financial Vehicles - 0.65% Ares Capital Corp. Hercules Technology Growth Capital, Inc. TOTAL MUTUAL FUNDS (Cost $163,018) WARRANTS -0.00% Indorama Ventures pcl (b) - Indorama Ventures pcl (b) - - TOTAL WARRANTS (Cost $0) - MONEY MARKET FUNDS - 9.93% First American Treasury Obligations Fund (c) TOTAL MONEY MARKET FUNDS (Cost $2,310,036) Total Investments (Cost $20,946,697) - 100.04% Liabilities in Excess of Other Assets - (0.04)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Global security, as defined in the Fund's Prospectus. (c) Variable rate security.The rate listed is as of September 30, 2014. Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ EntrepreneurShares U.S. All Cap Fund Schedule of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 91.98% Accommodation - 1.15% Extended Stay America, Inc. $ Administrative and Support Services - 2.78% Angie's List, Inc. (a) EnerNOC, Inc. (a) FireEye, Inc. (a) Liquidity Services, Inc. (a) Portfolio Recovery Associates, Inc. (a) TripAdvisor, Inc. (a) Ambulatory Health Care Services - 0.26% Bio-Reference Labs, Inc. (a) LHC Group, Inc. (a) Amusement, Gambling, and Recreation Industries - 1.70% Las Vegas Sands Corp. Wynn Resorts Ltd. Apparel Manufacturing - 1.25% Perry Ellis International, Inc. (a) Under Armour, Inc. - Class A (a) Zumiez, Inc. (a) Broadcasting (except Internet) - 0.09% Entravision Communications Corp. Building Material and Garden Equipment and Supplies Dealers - 0.75% Lumber Liquidators Holdings, Inc. (a) Chemical Manufacturing - 12.06% Abaxis, Inc . Agios Pharmaceuticals, Inc. (a) Alexion Pharmaceuticals, Inc. (a) Corcept Therapeutics, Inc. (a) CTI BioPharma Corp. (a) Dyax Corp. (a) Emergent Biosolutions, Inc. (a) GenMark Diagnostics, Inc. (a) Immunomedics, Inc. (a) Insys Therapeutics, Inc. (a) Karyopharm Therapeutics, Inc. (a) KYTHERA Biopharmaceuticals, Inc. (a) LSB Industries, Inc. (a) Momenta Pharmaceuticals, Inc. (a) Myriad Genetics, Inc. (a) NewLink Genetics Corp. (a) Pain Therapeutics, Inc. (a) POZEN, Inc. Receptos, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Sagent Pharmaceuticals, Inc. (a) Seattle Genetics, Inc. (a) Stemline Therapeutics, Inc. (a) Supernus Pharmaceuticals, Inc. (a) Synta Pharmaceuticals Corp. (a) TESARO, Inc. (a) United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a) Verastem, Inc. (a) Xencor, Inc. (a) XOMA Corp. (a) Clothing and Clothing Accessories Stores - 1.26% Urban Outfitters, Inc. (a) Computer and Electronic Product Manufacturing - 7.89% Advanced Energy Industries, Inc. (a) Ambarella, Inc. (a) Cabot Microelectronics Corp. (a) Hollysys Automation Technologies Ltd. (a)(b) IPG Photonics Corp. (a) Ixia (a) IXYS Corp. Kopin Corp. (a) MaxLinear, Inc. (a) Micrel, Inc. Microchip Technology, Inc. Montage Technology Group Ltd. (a)(b) Natus Medical, Inc. (a) Nimble Storage, Inc. (a) OmniVision Technologies, Inc. (a) PDF Solutions, Inc. (a) QUALCOMM, Inc. RealD, Inc. (a) SanDisk Corp. Skullcandy, Inc. (a) Super Micro Computer, Inc. (a) Ultratech, Inc. (a) Universal Display Corp. (a) Violin Memory, Inc. (a) Construction of Buildings - 1.15% Meritage Homes Corp. (a) William Lyon Homes (a) Couriers and Messengers - 1.07% FedEx Corp. Credit Intermediation and Related Activities - 3.06% Bancorp, Inc. (a) Capital One Financial Corp. Credit Acceptance Corp. (a) Customers Bancorp, Inc. (a) Green Dot Corp. (a) NewStar Financial, Inc. (a) Tree.com, Inc. (a) Data Processing, Hosting and Related Services - 1.12% ExlService Holdings, Inc. (a) Rackspace Hosting, Inc. (a) Educational Services - 0.14% Capella Education Co. Electrical Equipment, Appliance, and Component Manufacturing - 0.40% Alpha & Omega Semiconductor Ltd. (a) Taser International, Inc. (a) Electronics and Appliance Stores - 0.22% PC Connection, Inc. Fabricated Metal Product Manufacturing - 0.13% PGT, Inc. (a) Food and Beverage Stores - 0.63% Whole Foods Market, Inc. Food Manufacturing - 3.00% Ampio Pharmaceuticals, Inc. (a) Annie's, Inc. (a) Boulder Brands, Inc. (a) J&J Snack Foods Corp. The Hain Celestial Group, Inc. (a) TherapeudicsMD, Inc. (a) Food Services and Drinking Places - 4.56% The Chefs' Warehouse, Inc. (a) Panera Bread Co. (a) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. General Merchandise Stores - 1.91% Costco Wholesale Corp. Dollar Tree, Inc. (a) Hospitals - 0.10% Foundation Medicine, Inc. (a) Insurance Carriers and Related Activities - 1.09% Molina Healthcare, Inc. (a) National Interstate Corp. The Navigators Group, Inc. (a) Rightside Group Ltd (a) Leather and Allied Product Manufacturing - 0.72% NIKE, Inc. - Class B Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) - 0.10% RPX Corp. (a) Machinery Manufacturing - 0.69% 3D Systems Corp. (a) Management of Companies and Enterprises - 0.07% Tile Shop Holdings, Inc. (a) Merchant Wholesalers, Durable Goods - 0.10% Liberator Medical Holdings, Inc. Merchant Wholesalers, Nondurable Goods - 0.03% Marrone Bio Innovations, Inc. (a) Mining (except Oil and Gas) - 1.58% Hi-Crush Partners LP Miscellaneous Manufacturing - 1.58% CryoLife, Inc. Exactech, Inc. (a) Globus Medical, Inc. (a) ICU Medical, Inc. (a) Rockwell Medical, Inc. (a) Vascular Solutions, Inc. (a) Miscellaneous Store Retailers - 0.11% Titan Machinery, Inc. (a) Motor Vehicle and Parts Dealers - 0.95% Sonic Automotive, Inc. Nonmetallic Mineral Product Manufacturing - 0.11% Globe Specialty Metals, Inc. Nonstore Retailers - 1.22% eBay, Inc. (a) Zulily, Inc. (a) Oil and Gas Extraction - 2.29% Clayton Williams Energy, Inc. (a) Evolution Petroleum Corp. Linn Energy LLC Northern Oil and Gas, Inc. (a) Resolute Energy Corp. (a) W&T Offshore, Inc. Other Information Services - 4.72% Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) IAC InterActive Corp. Marchex, Inc. - Class B Travelzoo, Inc. (a) VeriSign, Inc. (a) Personal and Laundry Services - 1.23% Carriage Services, Inc. Service Corp. International/US Plastics and Rubber Products Manufacturing - 0.12% AEP Industries, Inc. (a) Primary Metal Manufacturing - 1.11% Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 7.68% Actua Corp. (a) Albany Molecular Research, Inc. (a) Ameresco, Inc. (a) Aratana Therapeutics, Inc. (a) Black Diamond, Inc. (a) Cerner Corp. (a) ChannelAdvisor Corp. (a) Demand Media, Inc. (a) HealthStream, Inc. (a) Insperity, Inc. Intrexon Corp. (a) The KEYW Holding Corp. (a) Liberty Tax, Inc. (a) Lionbridge Technologies, Inc. (a) LivePerson, Inc. (a) Mistras Group, Inc. (a) Netscout Systems, Inc. (a) Pacific Biosciences of California, Inc. (a) PAREXEL International Corp. (a) Resources Connection, Inc. Splunk, Inc. (a) Synchronoss Technologies, Inc. (a) Syntel, Inc. (a) VASCO Data Security International, Inc. (a) Virtusa Corp (a) Publishing Industries (except Internet) - 3.95% Ellie Mae, Inc. (a) Jive Software, Inc. (a) Marin Software, Inc. (a) Martha Stewart Living Omnimedia, Inc. - Class A (a) Model N, Inc. (a) Oracle Corp. Palo Alto Networks, Inc. (a) Pegasystems, Inc. Tableau Software, Inc. (a) Tangoe, Inc. (a) Twenty-First Century Fox, Inc. Veeva Systems, Inc. (a) Real Estate - 0.10% TRI Pointe Homes, Inc. (a) Rental and Leasing Services - 1.39% Air Lease Corp. CAI International, Inc. (a) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.07% Cohen & Steers, Inc. Evercore Partners, Inc. Fortress Investment Group LLC - Class A (b) HCI Group, Inc. Intercontinental Exchange, Inc. Morningstar, Inc. Westwood Holdings Group, Inc. Software & Services - 0.18% Barracuda Networks, Inc. (a) Specialty Trade Contractors - 0.39% SolarCity Corp. (a) Support Activities for Agriculture and Forestry - 0.10% Organovo Holdings, Inc. (a) Telecommunications - 2.13% IDT Corp. - Class B Inteliquent, Inc. Oplink Communications, Inc. Ruckus Wireless, Inc. (a) Ubiquiti Networks, Inc. (a) Vonage Holdings Corp. (a) Transportation Equipment Manufacturing - 3.10% B/E Aerospace, Inc. (a) Gentex Corp. Tesla Motors, Inc. (a) Triumph Group, Inc. Truck Transportation - 0.68% Celadon Group, Inc. Swift Transportation Co. (a) Utilities - 1.50% ITC Holdings Corp. Solazyme, Inc. (a) Waste Management and Remediation Services - 0.59% Clean Harbors, Inc. (a) Water Transportation - 0.62% Hornbeck Offshore Services, Inc. (a) TOTAL COMMON STOCKS (Cost $114,651,046) REITS - 4.45% Administration and Support Services - 1.09% The GEO Group, Inc. Funds, Trusts, and Other Financial Vehicles - 1.67% RLJ Lodging Trust Real Estate - 1.69% AmREIT, Inc. Ashford Hospitality Trust, Inc. DuPont Fabros Technology, Inc. First Potomac Realty Trust Getty Realty Corp. Monmouth Real Estate Investment Corp. TOTAL REITS (Cost $5,329,175) MUTUAL FUNDS - 0.98% Funds, Trusts, and Other Financial Vehicles - 0.98% Ares Capital Corp. Hercules Technology Growth Capital, Inc. TOTAL MUTUAL FUNDS (Cost $1,377,141) MONEY MARKET FUNDS - 2.50% Fidelity Institutional Money Market Funds, 0.043% (c) TOTAL MONEY MARKET FUNDS (Cost $3,229,436) Total Investments (Cost $124,586,798) - 99.91% Other Assets in Excess of Liabilities - 0.09% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Global security, as defined in the Fund's Prospectus. (c) Variable rate security.The rate listed is as of September 30, 2014. Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ EntrepreneurShares U.S. Large Cap Fund Schedule of Investments September 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 97.07% Administrative and Support Services - 1.94% TripAdvisor, Inc. (a) $ Amusement, Gambling, and Recreation Industries - 3.89% Las Vegas Sands Corp. Wynn Resorts Ltd. Apparel Manufacturing - 3.14% Under Armour, Inc. - Class A (a) Chemical Manufacturing - 7.97% Alexion Pharmaceuticals, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) United Therapeutics Corp. (a) Clothing and Clothing Accessories Stores - 2.46% Urban Outfitters, Inc. (a) Computer and Electronic Product Manufacturing - 8.65% IPG Photonics Corp. (a) Microchip Technology, Inc. QUALCOMM, Inc. SanDisk Corp. Couriers and Messengers - 2.90% FedEx Corp. Credit Intermediation and Related Activities - 4.98% Capital One Financial Corp. Credit Acceptance Corp. (a) Food and Beverage Stores - 1.76% Whole Foods Market, Inc. Food Manufacturing - 2.88% The Hain Celestial Group, Inc. (a) Food Services and Drinking Places - 4.62% Panera Bread Co. (a) Starbucks Corp. General Merchandise Stores - 5.20% Costco Wholesale Corp. Dollar Tree, Inc. (a) Leather and Allied Product Manufacturing - 2.86% NIKE, Inc. - Class B Machinery Manufacturing - 1.50% 3D Systems Corp. (a) Nonstore Retailers - 2.37% eBay, Inc. (a) Oil and Gas Extraction - 1.92% Linn Energy LLC Other Information Services - 6.61% Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) VeriSign, Inc. (a) Personal and Laundry Services - 2.76% Service Corp. International/US Primary Metal Manufacturing - 3.05% Steel Dynamics, Inc. Professional, Scientific, and Technical Services - 4.60% Cerner Corp. (a) Syntel, Inc. (a) Publishing Industries (except Internet) - 4.48% Oracle Corp. Twenty-First Century Fox, Inc. Rental and Leasing Services - 2.35% Air Lease Corp. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.82% Intercontinental Exchange, Inc. Morningstar, Inc. Telecommunications - 1.99% Ubiquiti Networks, Inc. (a) Transportation Equipment Manufacturing - 3.52% B/E Aerospace, Inc. (a) Tesla Motors, Inc. (a) Utilities - 2.49% ITC Holdings Corp. Waste Management and Remediation Services - 2.36% Clean Harbors, Inc. (a) TOTAL COMMON STOCKS (Cost $72,697,335) MUTUAL FUNDS - 2.16% Funds, Trusts, and Other Financial Vehicles - 2.17% Ares Capital Corp. TOTAL MUTUAL FUNDS (Cost $1,826,132) MONEY MARKET FUNDS - 0.79% Fidelity Institutional Money Market Funds, 0.043% (b) TOTAL MONEY MARKET FUNDS (Cost $599,127) Total Investments (Cost $75,122,594) - 100.02% Liabilities in Excess of Other Assets - (0.02)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security.The rate listed is as of September 30, 2014. Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ Fair Value Measurement (Unaudited) EntrepreneurShares Series Trust ("Trust") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access at the measurement date; Level 2: Observable inputs, other than quoted prices included in Level 1, that are observable for the asset or liability, either directly or indirectly, these inputs may include quoted prices for the identical instrument on incentive market, quoted prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates, and similar data; Level 3: Unobservable inputs for the assets or liabilities to the extent that relevant observable inputs are not available, representing the Trust’s own assumptions that a market participant would use in valuing the asset or liability based on the best information available. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Trust. The Trust considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Trust's perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and are therefore classified within Level 1, include active listed equities and real estate investment trusts, closed-end mutual funds, and certain money market securities. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2. Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all. The tables below are a summary of the inputs used to value the Trust's investments as of September 30, 2014. Global Fund Investments at value^ Total Level 1 Level 2 Level 3 Common Stock $ $ $
